
	

113 HRES 275 IH: Expressing the sense of the House of Representatives that the funds made available for the cost of the President’s trip to Africa instead be used to compensate those who have been placed on an administrative furlough as a result of sequestration.
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Forbes submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the funds made available for the cost of the President’s
		  trip to Africa instead be used to compensate those who have been placed on an
		  administrative furlough as a result of sequestration.
	
	
		Whereas, as a result of administrative furloughs, civil
			 servants across the country have had their regular salaries reduced;
		Whereas the President and the First Lady are scheduled to
			 travel to Senegal, South Africa, and Tanzania from June 26 through July 3,
			 2013;
		Whereas, when White House personnel are on official
			 travel, certain personal expenses, including per diem (food and lodging), car
			 rentals, and other incidentals, are paid by the Government; these expenses are
			 paid by the State Department for foreign travel;
		Whereas most of the costs involve operational costs of the
			 aircraft, and include fuel, maintenance, engineering support, and per diem
			 expenses for the crew;
		Whereas, in 2012, the United States Air Force indicated
			 that the cost per hour for the President’s Boeing 747 (which is designated
			 VC–25 by the Air Force) is $179,750;
		Whereas President Obama’s trip to Africa is estimated to
			 cost $60,000,000 to $100,000,000;
		Whereas, in September of 1999, the Government
			 Accountability Office estimated that the estimated incremental costs of
			 President Clinton’s trips to Africa was at least $42,800,000;
		Whereas the President signed the Budget Control Act
			 (Public Law 112–25), which called for sequestration, on August 2, 2011;
		Whereas sequestration took effect on March 1, 2013, and
			 will cut $984,000,000,000 over the nine-year period of 2013 through
			 2021;
		Whereas, in 2013, there will be $85,000,000,000 in
			 discretionary spending cuts, which will equal between 5 percent and 13 percent
			 of each agency’s budget, depending on the Federal agency; and
		Whereas, in order to compensate for these budgetary cuts,
			 some Federal agencies have instituted administrative furloughs designed to
			 absorb reduced funding: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the funds made available for the cost of the President’s
			 trip to Africa instead be used to compensate those who have been placed on an
			 administrative furlough as a result of sequestration.
		
